State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 12, 2016                      521702
________________________________

In the Matter of RONALD
   TIMMONS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   March 29, 2016

Before:   McCarthy, J.P., Garry, Egan Jr., Mulvey and Aarons, JJ.

                             __________


     Ronald Timmons, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      After petitioner's urine sample twice tested positive for
the presence of synthetic marihuana, he was charged in a
misbehavior report with violating the disciplinary rules that
prohibit the use of a controlled substance and the use of an
intoxicant. Following a tier III disciplinary hearing,
petitioner was found guilty of using an intoxicant, and that
determination was affirmed upon administrative appeal. This CPLR
article 78 proceeding ensued.
                              -2-                  521702

      We confirm. The misbehavior report, positive test results,
related documentation and testimony at the hearing provide
substantial evidence to support the determination of guilt (see
Matter of Jenkins v Annucci, 136 AD3d 1093 [2016]; Matter of
Ralands v Prack, 131 AD3d 1334, 1335 [2015]). A review of the
testing procedure forms and testimony of the correction officer
who conducted the urinalysis tests establish the reliability of
the positive test results and, contrary to petitioner's
contention, identity of the exact chemical compounds detected in
the synthetic marihuana was not necessary. We are unpersuaded by
petitioner's contention that he was improperly denied the right
to call a witness as the Hearing Officer informed petitioner that
representatives from the testing machine manufacturing company
were unavailable to testify at the prison disciplinary hearing
(see e.g. Matter of Alicea v Fischer, 89 AD3d 1245, 1246 [2011],
lv denied 18 NY3d 807 [2012]). We have reviewed petitioner's
remaining contentions and find them to be without merit.

      McCarthy, J.P., Garry, Egan Jr., Mulvey and Aarons, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court